NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 29 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

RAMON SAUL SILVA,                               No. 21-35937

                Plaintiff-Appellant,            D.C. No. 2:19-cv-00619-RAJ

 v.
                                                MEMORANDUM*
TROY BACON, Captain, King County
Correctional Facility; GARRETT
FERREIRO, Sergeant, King County
Correctional Facility; DALE PORTER,
Officer, King County Correctional Facility;
TODD CLARIN, Officer, King County
Correctional Facility,

                Defendants-Appellees.

                   Appeal from the United States District Court
                     for the Western District of Washington
                   Richard A. Jones, District Judge, Presiding

                             Submitted June 15, 2022**

Before:      SILVERMAN, WATFORD, and FORREST, Circuit Judges.

      Washington state prisoner Ramon Saul Silva appeals pro se from the district



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
court’s summary judgment in his action brought under 42 U.S.C. § 1983 and the

Religious Land Use and Institutionalized Persons Act (“RLUIPA”). We have

jurisdiction under 28 U.S.C. § 1291. We review de novo. Shakur v. Schriro, 514

F.3d 878, 883 (9th Cir. 2008). We affirm.

      The district court properly granted summary judgment on Silva’s First

Amendment claim for damages because Silva failed to raise a genuine dispute of

material fact as to whether defendant Bacon substantially burdened the exercise of

Silva’s religious beliefs. See Jones v. Williams, 791 F.3d 1023, 1031-32 (9th Cir.

2015) (elements of a § 1983 free exercise claim); see also Overton v. Bazzetta, 539

U.S. 126, 132 (2003) (when alleging that prison regulations violate a plaintiff’s

First Amendment rights, the burden “is not on the State to prove the validity of

prison regulations but on the prisoner to disprove it[]”).

      The district court properly denied Silva’s requested injunctive relief as moot

because Silva failed to show a reasonable expectation of reincarceration at the

King County Correctional Facility. See Dilley v. Gunn, 64 F.3d 1365, 1368 (9th

Cir. 1995) (applicability of the “capable of repetition yet evading review”

exception to the mootness doctrine); see also Wiggins v. Rushen, 760 F.2d 1009,

1011 (9th Cir. 1985) (possibility of reincarceration at certain facility too

speculative to trigger “capable of repetition yet evading review” exception).

      AFFIRMED.


                                           2                                    21-35937